                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PAUL MEYER,

               Plaintiff,

v.                                                 Case No: 2:19-cv-88-FtM-38UAM

FAY SERVICING, LLC and
MCCALLA, RAYMER, LEIBERT,
PIERCE, LLC,

              Defendants.
                                              /

                                  OPINION AND ORDER1

       Before the Court is Defendant Fay Servicing, LLC’s (“Fay Servicing”) Motion to

Dismiss (Doc. 7) filed on March 12, 2019, and Defendant McCalla, Raymer, Leibert,

Pierce, LLC’s (“MRLP”) Motion to Dismiss (Doc. 12) filed on April 1, 2019. On March 26,

2019, and April 22, 2019, Plaintiff Paul Meyer (“Meyer”) filed Memorandums of Law in

Opposition to Defendants’ motions and requested a hearing. (Docs. 11; 15). For the

following reasons, Defendants’ motions are granted in part and denied in part and

Plaintiff’s motion for a hearing is denied.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
                                        BACKGROUND2

       This is an action brought under the Federal Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”), and Florida’s Consumer Collection Practices Act, Fla.

Stat. § 559, et. seq. (“FCCPA”) for an unlawful debt collection (collectively the “Acts”).

(Doc. 1). Fay Servicing, a debt collection company, acquired Meyer’s delinquent home

mortgage.    (Id. at ¶ 9).   On October 29, 2018, Meyer, through counsel, requested

reinstatement and payoff figures for his loan. (Doc. 1-1). Nine days later, Meyer received

a demand letter from MRLP, a law firm providing debt collection services. (Id.). The letter

outlined the amounts required to pay off and reinstate Meyer’s mortgage. (Id.). Meyer

alleges the letter fails to properly itemize and disclose all the fees and costs included in

the reinstatement amount and fails to specify what fees are included in the “corporate

advances” category (Doc. 1 at ¶ 12).     He is therefore unable to determine the validity of

the amounts alleged to be owed to Fay Servicing. Consequently, Meyer maintains this

letter violates the FDCPA and FCCPA.

       Defendants move to dismiss the Complaint under Federal Rule of Civil Procedure

12(b)(1) and (6). First, Defendants argue Plaintiff lacks standing and, therefore, this Court

should dismiss the Complaint for lack of subject matter jurisdiction. (Docs. 7 at 8-9; 12 at

3-5). Next, Defendants argue Meyer fails to state a claim for relief under the FCCPA and

FDCPA. (Docs. 7 at 4-7; 12 at 3-7). Lastly, MRLP contends this Court should refrain

from exercising supplemental jurisdiction over Plaintiff’s FCCPA counts. (Doc. 12 at 7-

8). The Court addresses these arguments below.



2 The Court recounts the factual background as pled in Plaintiff’s Complaint, which it must
take as true to decide whether the Amended Complaint states a plausible claim. See
Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).



                                             2
                                   STANDARDS OF REVIEW

       Motions to dismiss based upon lack of standing “attack the court’s subject matter

jurisdiction, and are therefore considered pursuant to Rule 12(b)(1).”        Honeywell v.

Harihar Inc, No. 218CV618FTM29MRM, 2018 WL 6304839, at *2 (M.D. Fla. Dec. 3, 2018)

(citing Finstad v. Fla., Dep’t of Bus. & Prof’l Regulation, 2007 WL 3451000, *1 (M.D. Fla.

Nov. 14, 2007); Doe v. Pryor, 344 F.3d 1282, 1284 (11th Cir. 2003)). A defendant’s attack

on subject matter jurisdiction occurs in two forms: facial and factual. See Garcia v.

Copenhaver, Bell & Associates, M.D.’s PA, 104 F.3d 1256, 1260 (11th Cir. 1997) (citing

Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990)). When there is a facial

attack, like Defendants raise here, the Court takes the allegations in the complaint as true

in deciding the motion. See Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir.

2003)).

       When considering a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court must accept all factual allegations as true and view them in a light most

favorable to the plaintiff.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          This

preferential standard of review, however, does not permit all pleadings adorned with facts

to survive to the next stage of litigation. The Supreme Court has been clear on this point

– a district court should dismiss a claim where a party fails to plead facts that make the

claim facially plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the court can draw a reasonable inference, based on the

facts pled, that the opposing party is liable for the alleged misconduct. See Iqbal, 556

U.S. at 678. This plausibility standard requires “more than a sheer possibility that a




                                             3
defendant has acted unlawfully.” See id. (citing Twombly, 550 U.S. at 557 (internal

quotation marks omitted)).

                                            DISCUSSION

       As a threshold matter, Defendants assert Plaintiff lacks standing to bring claims

under the FCCPA and FDCPA. (Docs. 7 at 8-9; 12 at 3-5). Next, Defendants argue

Plaintiff fails to state a claim a relief under both Acts. (Docs. 7 at 4-7; 12 at 3-7). The

Court first determines whether Plaintiff has standing and will then address Defendants’

Fed. R. Civ. P. 12(b)(6) attack.

A. Meyer Has Standing to Bring Claims Under the FCCPA and FDCPA

       Defendants first argue Meyer lacks standing under the FCCPA and FDCPA and,

therefore, this Court should dismiss the Complaint for lack of subject matter jurisdiction.

(Docs. 7 at 8-9; 12 at 3-5). Specifically, Defendants contend Meyer has not alleged a

concrete injury in fact by mere receipt of the demand letter. (Docs. 7 at 8-9; 12 at 3-5).

Meyer responds he alleges a concrete injury because Defendants failed to itemize and

explain the amounts owed under the “corporate advances” category and thus did not

allow him to determine whether such amounts were valid. (Docs. 11 at 14-17; 15 at 3-6).

       Standing is “an essential and unchanging part of the case-or-controversy

requirement of Article III” of the United States Constitution. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). The standing doctrine “developed in our case law to

ensure that federal courts do not exceed their authority as it has been traditionally

understood.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish Article

III standing a “plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable




                                               4
to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. (citing Lujan, 504 U.S. at 560-61).

        The alleged injury must consist of “an invasion of a legally protected interest that

is concrete and particularized and actual or imminent, not conjectural or hypothetical.” Id.

at 1548 (quoting Lujan, 504 U.S. at 560) (internal quotation marks omitted)). That holds

true regardless of whether the alleged injury is tangible or intangible. See id. at 1549.

“Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts

demonstrating’ each element” of standing. Id. at 1547 (citation omitted).

        In Spokeo, the Supreme Court addressed whether a violation of a procedural right

granted by statute presents an injury sufficient to constitute a concrete injury to satisfy the

three requirements of standing. Id. The respondent alleged that the petitioner violated

the FCRA by including false information about him in a consumer report. See id. at 1546.

The Supreme Court held that, although a concrete injury may be intangible to satisfy

Article III:

               Congress’ role in identifying and elevating intangible harms
               does not mean that a plaintiff automatically satisfied the injury-
               in-fact requirement whenever a statute grants a person a
               statutory right and purports to authorize that person to sue to
               vindicate that right. Article III standing requires a concrete
               injury even in the contact of a statutory violation.

Id. at 1549. Consequently, “a bare procedural violation, divorced from any concrete harm,

[could not] satisfy the injury-in-fact requirement of Article III.” Id. (citing Summers v. Earth

Island Inst., 555 U.S. 488, 496 (2009) and Lujan, 504 U.S. at 572). That said, the Court

recognized “the violation of a procedural right granted by statute can be sufficient in some

circumstances to constitute injury in fact,” and “a plaintiff in such a case need not allege

any additional harm beyond the one Congress has identified.” Id.




                                               5
       Plaintiff’s allegation that he was deprived of the right to information is sufficient to

confer standing under the FDCPA. The Eleventh Circuit recently applied Spokeo in

Church v. Accrective Health, Inc., 654 Fed. App’x 990 (11th Cir. 2016) to a suit brought

under the FDCPA. In Church, the Eleventh Circuit recognized the violation of a statutory

right is not a “hypothetical or uncertain” injury, but “one that Congress has elevated to the

status of a legally cognizable injury.”       Id. at 995.    Specifically, the Eleventh Circuit

examined whether a plaintiff had standing to bring a claim under the FDCPA arising from

plaintiff’s receipt of a letter advising her that she owed a debt without including required

FDCPA disclosures. The Eleventh Circuit found plaintiff had standing because “[the

plaintiff’s] right to receive the disclosures is not hypothetical or uncertain; [the plaintiff] did

not receive information to which she alleges she was entitled.” Id. at 994-95.

       Thereafter, in Perry v. Cable News Network, Inc., 854 F.3d 1336, 1339-40 (11th

Cir. 2017), the Eleventh Circuit reiterated that “the violation of a procedural right granted

by statute can be sufficient in some circumstances to constitute injury in fact” so that “a

plaintiff in such a case need not allege any additional harm beyond the one Congress has

identified.” Perry, 854 F.3d at 1339-40 (quoting Spokeo, 136 S. Ct. at 1549). In Perry,

the plaintiff initiated an action under the Video Privacy Protection Act (“VPPA”) and did

not allege any additional harm besides the statutory violation. The Eleventh Circuit held

this was sufficient to allege a concrete injury because the structure and purpose of the

VPPA provided actionable rights, and a VPPA violation constituted concrete harm. Id.

C.f. Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1103 (11th Cir. 2016) (finding plaintiff

never alleged he suffered some harm or risk of harm under the state statute and,

therefore, failed to show a concrete injury necessary to establish standing).




                                                6
       The Court finds these cases instructive here. Plaintiff has invoked 15 U.S.C.

§ 1692e, which creates a right to receive truthful representations of the character and

amount of a debt, and 15 U.S.C. § 1692f, which prohibits the use of unfair or

unconscionable means to collect or attempt to collect any debt. Like the provision of the

FDCPA at issue in Church, 15 U.S.C. § 1692e and 15 U.S.C. § 1692f create substantive

rights for borrowers. Thus, Defendants violations of these provisions are enough to

confer standing without any additional showing of harm.

       Plaintiff has also alleged standing under the FCCPA.            The FCCPA permits

statutory damages and, therefore, a plaintiff “is not required to prove actual damages, but

only a violation of one of the prohibited practices in the FCCPA.” Laughlin v. Household

Bank, Ltd., 969 So.2d 509, 513 (Fla. 1st DCA 2007) (noting the FCCPA authorizes actual

damages, common law punitive damages, and statutory damages); see also Harris v.

Beneficial Fin. Co. of Jacksonville, 338 So.2d 196, 200 (Fla. 1976) (stating, “[i]t clearly

appears to have been the intent of the Legislature to provide a remedy for a class of injury

where damages are difficult to prove and at the same time provide a penalty to dissuade

parties . . . from engaging in collection practices which may have been heretofore

tolerated industrywide.”).   As such, Plaintiff’s allegation that he was deprived of his

statutory right to receive information as a result of Defendants’ unlawful conduct is

sufficient to show a concrete injury under FCCPA.          See Barardi v. Select Portfolio

Servicing, Inc., No. 16-23381-Civ-Scola, 2017 U.S. Dist. LEXIS 160951, at *11-12 (S.D.

Fla. Apr. 4, 2017) (finding plaintiff’s allegation defendant violated her right to information

was sufficient to confer standing under the FCCPA); see generally Belcher v. Ocwen Loan

Servicing, LLC, No. 8:16-cv-690-T-23AEP, 2018 WL 1701963, at *4 (M.D. Fla. Mar. 9,




                                              7
2018) (holding plaintiff had standing when he alleged a violation of his rights under the

FCCPA and indicated he likely suffered injury as a direct result of the debt collector’s

actions).

       In short, because Meyer has alleged facts plausibly showing Defendants violated

his statutorily-created rights, he “need not allege any additional harm.” Spokeo, 136 S.

Ct. at 1549.    Having found that Meyer has alleged an injury in fact that is both

particularized and concrete, he has standing to bring these claims. The Court, therefore,

turns to Defendants’ challenges to the merits of Plaintiff’s claims.

B. Meyer Has Failed to State a Claim for Relief Under FCCPA

       Even if Plaintiff has standing, Defendants assert his claims still fail. Defendants

challenge Meyer’s FCCPA claims on two fronts. First, Defendants argue Plaintiff formally

requested reinstatement payoff figures during a related foreclosure action and, thus, the

litigation privilege bars Plaintiff’s recovery.   (Docs. 7 at 5-6; 12 at 5-6).     Second,

Defendants maintain Plaintiff’s claims fail because Meyer did not allege they had actual

knowledge under Fla. Stat. § 559.72(9). (Docs. 7 at 4-5; 12 at 6). The Court starts with

whether the litigation privilege applies.

       Under Florida law, absolute immunity attaches to “any act occurring during the

course of a judicial proceeding, so long as the act has some relation to the proceeding.”

Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co., 639

So.2d 606, 608 (Fla. 1994). This litigation privilege applies to violations of Florida state

statutes, but does not apply to violations of federal statues, such as the FDCPA. See

Yeh Ho v. Wells Fargo Bank, N.A., 739 F. App’x 525, 530 (11th Cir. 2018) (“[T]here is no

published opinion of this court, in which Florida’s litigation privilege was held to bar a




                                             8
federal claim.”). As such, Defendants’ argument that this privilege bars Meyer’s recovery

under the FDCPA lacks merit. But “the mere existence of FCCPA litigation does not

attach the privilege to every communication between litigants; rather, the communication

must be analyzed in light of its relation to the litigation.” N. Star Capital Acquisitions, LLC

v. Krig, 611 F. Supp. 2d 1324, 1331 (M.D. Fla. 2009).

       It is true that courts have held this privilege bars FCCPA claims based upon

documents related to an underlying foreclosure, nonetheless, “whether a reinstatement

letter is substantially related to foreclosure proceedings is less clear.” Mansorrian v.

Brock & Scott, PLLC, No. 8:18-cv-1876-T-33TGW, 2018 WL 6413484, at *6 (M.D. Fla.

Dec. 6, 2018) (quoting Blake v. Seterus, Inc., No. 16-21225-CIV-JLK, 2017 WL 543223,

at *3 (S.D. Fla. Feb. 9, 2017)). Additionally, because the litigation privilege constitutes an

affirmative defense, it “should ordinarily be asserted in a responsive pleading and

considered after the facts are developed on summary judgment or at trial.” Mansoorian,

2018 WL 6413484 at *6 (quoting Gills v. Armfield, No. 8:10-CV-895-T-27TBM, 2011 WL

13175840, at *4 (M.D. Fla. Mar. 30, 2011). “However, the Florida courts have also made

it abundantly clear that any affirmative defense, including the litigation privilege, may be

considered in resolving a motion to dismiss when the complaint affirmatively and clearly

shows the conclusive applicability of the defense to bar the action.” Jackson v. BellSouth

Telecommunications, 372 F.3d 1250, 1277 (11th Cir. 2004) (citing Reisman v. Gen.

Motors Corp., 845 F.2d 289, 291 (11th Cir. 1988) and Evans v. Parker, 440 So. 2d 640,

641 (Fla. Dist. Ct. App. 1983) (internal quotation marks omitted)).

       Turning to the case here, the Complaint alleges Defendants sent a reinstatement

letter in response to Plaintiff’s payoff request. (Docs. 1 at ¶ 10; 1-1 at 1). This allegation




                                              9
does not affirmatively and clearly show that the litigation privilege applies to Meyer’s

FCCPA claims. See State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

Neurosurgery, LLC, No. 1:17-CV-20028-KMM, 2018 WL 2186496 at *13 (S.D. Fla. Feb.

16, 2018) (declining to decide whether the litigation privilege applied at the motion to

dismiss stage because plaintiff’s complaint did not allege the participation in litigation or

conduct related to an underlying action); see also Barardi, Inc., 2017 U.S. Dist. LEXIS

160951 at *14 (declining to consider the litigation privilege on a motion to dismiss because

it was not clear from the complaint whether the reinstatement letter was required or

permitted by law in the underlying action). Accordingly, the Court finds a consideration

of the privilege premature at this stage in the proceedings. See Mansoorian, 2018 WL

6413484 at *6 (citing Blake v. Seterus, Inc., No. 16-21225-CIV-JLK, 2017 WL 543223 at

*4 (S.D. Fla. Feb. 9, 2017) and Sandoval v. Wolfe, No. 16-61856-CIV-DIMITROULEAS,

2017 WL 244111, at *5 (S.D. Fla. Jan. 19, 2017)).

       While the Court is not convinced that the litigation privilege applies at this stage in

the proceedings, Defendants’ second contention—that Plaintiff has failed to allege a

plausible claim under Fla. Stat. § 559.72(9)—carries the day. Under Counts II and IV,

Plaintiff alleges Defendants violated Fla. Stat. § 559.72(9). This section provides that no

person shall “[c]laim, attempt, or threaten to enforce a debt when such person knows that

the debt is not legitimate, or assert the existence of some other legal right when such

person knows that the right does not exist.” Fla. Stat. § 559.72(9) (emphasis added).

“Section 559.72(9) of the FCCPA requires a plaintiff to demonstrate that the debt collector

defendant possessed actual knowledge that the threatened means of enforcing the debt




                                             10
was unavailable.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 n. 12 (11th

Cir. 2010) (citations omitted).

       Plaintiff alleges Defendants “knowingly sent the Pay-Off Demand in an attempt to

collect monies from Mr. Meyer that was clearly misleading on its face.” (Doc. 1 at ¶¶ 39,

68).   Plaintiff fails, however, to allege any facts upon which the Court can draw a

reasonable inference that Defendants either (1) had actual knowledge that the debt was

not legitimate or (2) asserted a legal right that did not exist and had actual knowledge

such right did not exist. At most, the Court can infer Plaintiff could not determine from the

letter that the “corporate advance” charge constitutes a legitimate debt. Even if the debt

is illegitimate, Plaintiff fails to plead facts to show Defendant had actual knowledge he did

not owe that debt. Furthermore, even if Defendants attempted to collect a fee that is

unauthorized, Plaintiff fails to show Defendants had actual knowledge such right did not

exist. The only allegation of knowledge in the Complaint is that Defendants knew they

sent a misleading letter. (Doc. 1 at ¶ 39, ¶ 68). This allegation alone does not establish

Defendants knowingly sought to recover on an illegitimate debt or asserted a right that

did not exist. See McKernan, 2015 WL 12426148 at *4 (citing Reese v. JP Morgan Chase

& Co., 686 F. Supp. 2d 1291, 1309 (S.D. Fla. 2009) (“Simply pleading that the defendant

had knowledge is not enough to establish a claim.”)); see also Lima v. Bank of Am., N.A.,

249 F. Supp. 3d 1308, 1313 (S.D. Fla. Apr. 17, 2017) (“The plaintiff cannot merely plead

that the defendant had knowledge, but instead must plead sufficient factual allegations to

show how the defendant had that knowledge.” (citing Reese, 686 F. Supp. 2d at 1312)).

Because Plaintiff has failed to allege facts that state a plausible claim for relief under Fla.

Stat. § 559.72(9), Counts II and IV are dismissed. As a result, Defendants’ argument that




                                              11
this Court should decline to exercise supplemental jurisdiction over Meyer’s FCCPA

claims is rendered moot.

C. Meyer Has Stated a Claim for Relief Under the FDCPA

      Plaintiffs next claim Defendants violated the FDCPA by charging them a non-

itemized corporate advance balance to payoff and reinstate their defaulted mortgage

loan. Plaintiff argues the letter is (1) misleading because he is unable to discern the

character of the debt and (2) an unfair attempt to collect unauthorized fees. Defendants

maintain Meyer has failed to state a claim under the FDCPA because the “corporate

advances” line item is neither misleading nor deceptive. (Docs. 7 at 6-7; 12 at 6-7).

Notably, though, Defendants fail to challenge whether the letter is an unfair attempt to

collect on the mortgage. Regardless, the Court finds Plaintiff has stated a claim under 15

U.S.C. § 1692e and 1692f.

      “To state a claim under FDCPA, plaintiff must allege that ‘(1) the plaintiff has been

the object of collection activity arising from consumer debt, (2) the defendant is a debt

collector as defined by the FDCPA, and (3) the defendant has engaged in an act or

omission prohibited by the FDCPA.’” Gnipp v. Bank of Am., N.A., No: 2:15-cv-99-FtM-

29CM, 2016 WL 502013, at *11 (M.D. Fla. Feb. 8, 2016) (quoting Kaplan v. Assetcare,

Inc., 88 F. Supp. 2d 1355, 1360-61 (S.D. Fla. 2000) and Fuller v. Becker & Poliakoff, P.A.,

192 F. Supp. 2d 1361, 1366 (M.D. Fla. 2002)). Defendants argue Plaintiff has failed to

identify conduct that is prohibited by the FDCPA. The Court disagrees.

      The FDCPA “regulates what debt collectors can do in collecting debts.” Milijkovic

v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th Cir. 2015). A claim under the

FDCPA is evaluated from the perspective of the least sophisticated consumer. See




                                            12
Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1258-59 (11th Cir. 2014). The least

sophisticated consumer “posses[es] a rudimentary amount of information about the world

and a willingness to read a collection notice with some care.” LeBlanc, 601 F.3d at 1189;

see also Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985) (the least

sophisticated consumer is “on the low side of reasonable capacity”). This standard

protects “naïve consumers” and “prevents liability for bizarre or idiosyncratic

interpretations of collections notices by preserving a quotient of reasonableness.”

LeBlanc, 601 F.3d at 1194.

      Plaintiff contends Defendants violated two provisions of the FDCPA. First, Meyer

cites 15 U.S.C. § 1692e, which prohibits debt collectors from using “any false, deceptive,

or misleading representations or means in connection with the collection of any debt.”

This includes false representations about “the character, amount, or legal status of any

debt.” 15 U.S.C. § 1692e(2)(A). Second, Meyer relies on 15 U.S.C. § 1692f, which

prohibits the use of “unfair or unconscionable means to collect or attempt to collect any

debt.” This means, among other things, a debt collector cannot “collect[] any amount

(including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.” 15 U.S.C. § 1692(f)(1).

      Meyer asserts the reinstatement letter falsely represented the true character of the

charges under “corporate advances” and, as a result, impaired his ability to determine the

validity of the amounts alleged to be owed. Thus, Meyer alleges the letter was misleading

under 15 U.S.C. § 1692e and an unfair attempt to collect unauthorized fees under 15

U.S.C. § 1692f(1). (Docs. 11 at 10-12; 15 at 11-14). In relying on Kolbasyuk v. Capital




                                             13
Mgmt. Servs., LP., 918 F.3d 236 (2d Cir. 2019) and Smith v. U.S. Bank N.A., No. 4:17-

CV-1142, 2018 WL 4489466 (N.D. Ohio Sept. 19, 2018), Defendants argue the corporate

advances charge is not misleading merely because it fails itemize which fees and costs

are included in the corporate advances charge. (Docs. 7 at 7; 12 at 7).

       The Court, however, is not convinced by that line of thinking. Rather, the Court

finds the Seventh Circuit’s decision in Fields v. Wilber Law Firm, P.C., 383 F.3d 562 (7th

Cir. 2004) compelling. In Fields, the plaintiff incurred a $122.06 bill for veterinarian

services. Id. at 563. Six months later, after she failed to pay her debt, the veterinarian

hospital hired a law firm to collect the debt. Id. The firm sent the plaintiff a letter that

stated the account balance was $388.54, which reflected the original $122.06 charge plus

$250 in attorney’s fees. Id. The Seventh Circuit held that the letter, which did not itemize

the charges, could mislead an unsophisticated consumer because it did not explain that

it was seeking attorney’s fees that were more than triple the original obligation and,

therefore, violated 15 U.S.C. § 1692e and 1692f. Id. at 566; see also Doughtery v. Wells

Fargo Home Loans, Inc., 425 F. Supp. 2d 599, 607 (E.D. Pa. 2006) (plaintiff stated a

claim under 15 U.S.C. § 1692e through the use of deceptive phrases such as “recoverable

corporate advances[,]” which hid the collection of illegal attorney’s fees); Porter v.

Fairbanks Capital Corp., No. 01-C-9106, 2003 WL 21210115, at *5 (N.D. Ill. May 21,

2003) (denying motion to dismiss claim alleging violation of 15 U.S.C. § 1692e based on

the attorney’s fees listed under the line item “recoverable corporate advances.). Not only

was the letter misleading, but the Seventh Circuit stated “it [was] unfair [for the debt

collector] . . . to hide the true character of the debt, thereby impairing [the debtor’s] ability

to knowledgably assess the validity of the debt.” Id. Crucial here, the court of appeals




                                               14
suggested one way to comply with the FDCPA would be to itemize the various charges

that comprise the total amount of the debt. Id. Moreover, at least one district court within

the Middle District of Florida has held that intentionally mislabeling costs, such as

attorney’s fees, within a corporate advance line item is a violation of 15 U.S.C. § 1692(e).

See Delia v. Ditech Fin. LLC, No. 6:16-cv-1901-Orl-31DCI, 2017 WL 2379819, at *4 (M.D.

Fla. Jun. 1, 2017).

       The Court finds the above cases persuasive. Here, the reinstatement letter did

not, as Fields suggests would be proper, “itemize the various charges that comprise the

total amount of the debt.” Fields, 383 F.3d at 566. (Doc. 1-1). Although the FDCPA does

not affirmatively require itemization, the issue is whether, by failing to itemize, a debt

collector misleadingly conveyed the amount owed or unfairly sought to collect a debt. See

Gomez v. Niemann & Heyer, L.L.P., 1:16-CV-119 RP, 2016 WL 3562148, at *8 (W.D.

Tex. June 24, 2016). And this issue “is a context-specific inquiry.” Id.

       Considering the above, it is plausible that the corporate advances line item could

mislead or be unfair to the least sophisticated consumer. Indeed, the least sophisticated

consumer might assume that the figure under the corporate advances line item does not

include attorney’s fees, late charges, or other fees associated with the debt. The letter,

by failing to break down the charges, plausibly gives the least sophisticated consumer in

Meyer’s shoes a misleading impression about the character of the debt. And, as the

Seventh Circuit reiterated in Fields, “[i]t is unfair to consumers under the FDCPA to hide

the true character of the debt, thereby impairing their ability to knowledgeable assess the

validity of the debt.” Fields, 383 F.3d at 566; see 15 U.S.C. § 1692f. Therefore, Meyer




                                            15
has stated a plausible claim that the way the demand letter conveyed the debt violated

the FDCPA. Counts I and III thus survive the motion to dismiss stage.

D. Plaintiff’s Request for a Hearing

       Last, Plaintiff moves for a fifteen-minute hearing on Defendants’ motions to

dismiss. (Docs. 11 at 17; 15 at 15). This Court, however, is not required to hold a hearing

before ruling on a motion to dismiss. See Roberts v. FNB South of Alma, Georgia, 716

F. App’x 854, 857 (11th Cir. 2017) (A district court is “not required to hold an oral hearing

before dismissing [a] complaint.”) (citing Greene v. WCI Holdings Corp., 136 F.3d 313,

316 (2d Cir. 1998)); see also Howell v. Phh Mortg. Corp., No. 6:15-CV-ORL-TBS, 2015

WL 6750809, at *2 (M.D. Fla. Nov. 5, 2015) (“[T]he [Federal] Rules [of Civil Procedure]

do not require a hearing on motions to dismiss pursuant to Rules 12(b)(1) and 12(b)(6)).

Because a hearing is unnecessary, Plaintiff’s motion is denied.

       Accordingly, it is now

       ORDERED:

            1. Defendant Fay Servicing, LLC’s Motion to Dismiss (Doc. 7) and Defendant

                McCalla, Raymer, Leibert, Pierce, LLC’s Motion to Dismiss (Doc. 12) are

                GRANTED in part and DENIED in part.

                   a. Counts II and IV (FCCPA) are DISMISSED for the reasons stated

                        above. Counts I and III (FDCPA) survive at the motion to dismiss

                        stage.

            2. Defendants shall file an answer to the Complaint on or before May 14,

                2019.




                                             16
           3. Plaintiff Paul Meyer’s Request for a Hearing (Docs. 11 at 17; 15 at 15) is

              DENIED.

      DONE and ORDERED in Fort Myers, Florida this 6th day of May, 2019.




Copies: All Parties of Record




                                          17
